BOWEN, Judge.
The defendant was indicted and convicted for rape in the first degree. Alabama Code 1975, Section 13A-6-61 (Amended 1977). Sentence was ten years’ imprisonment.
The record contains a pro se “Request to Dismiss Appeal” sworn to and signed by the defendant. Defendant’s appellate counsel, on the basis of this motion, also requests this Court to dismiss the appeal. The defendant has filed no brief on appeal.
In view of these facts the defendant’s appeal is hereby dismissed. Rule 42, Alabama Rules of Appellate Procedure. See also Johnson v. State, 56 Ala.App. 627, 324 So.2d 341 (1975); Winfrey v. State, 43 Ala.App. 659, 199 So.2d 177 (1967).
APPEAL DISMISSED.
All Judges concur.